                                                                                         United States District Court
                                                                                           Southern District of Texas

                                                                                              ENTERED
                               UNITED STATES DISTRICT COURT                                   June 21, 2021
                                SOUTHERN DISTRICT OF TEXAS                                 Nathan Ochsner, Clerk
                                    HOUSTON DIVISION

    REYNA SANTIBANEZ,                               §
                                                    §
         Plaintiff,                                 §
                                                    §
    v.                                              §    CIVIL ACTION H- 20-1421
                                                    §
    WAL-MART STORES TEXAS, LLC,                     §
                                                    §
          Defendant.                                §

                               MEMORANDUM OPINION AND ORDER

           Pending before the court is a motion for summary judgment filed be defendant Wal-Mart

Stores Texas, LLC (“Wal-Mart”). Dkt. 19. Plaintiff Reyna Santibanez did not file a response to

the motion. 1 After considering the motion, record evidence, and applicable law, the court finds

that Wal-Mart’s motion for summary judgment (Dkt. 19) should be GRANTED.

                                            I. BACKGROUND

           This is a personal injury case that Santibanez originally filed in state court on January 17,

2020. Dkt. 1-2 (state court petition). Santibanez claims that she slipped and fell on a puddle of

water near refrigerators located at the back of a Wal-Mart store and that there were no warning

signs in the area. Id. She asserts both premises liability and gross negligence claims. Id.

           Santibanez served Wal-Mart on April 16, 2020, and Wal-Mart removed the case to this

court on April 22, 2020. Dkt. 1 (notice of removal). The parties engaged in discovery pursuant to

this court’s scheduling order. Dkt. 14 (scheduling order); Dkt. 19 (describing discovery). Wal-

Mart filed its motion for summary judgment on May 21, 2021. Dkt. 19. Wal-Mart attaches




1
 Under Local Rule 7.4, “failure to respond is taken as a representation of no opposition.” S.D.
Tex. L.R. 7.4.
excerpts from deposition testimony of the plaintiff and witnesses and the plaintiff’s responses to

requests for admission as evidence supporting its motion. See Dkt. 19, Exs. B, C, D, F. The

plaintiff did not file a response to the motion or provide the court with any evidence to support her

claims. The motion is now ripe for disposition.

                                      II. LEGAL STANDARD

       A court shall grant summary judgment when a “movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a). “[A] fact is genuinely in dispute only if a reasonable jury could return a verdict for

the nonmoving party.” Fordoche, Inc. v. Texaco, Inc., 463 F.3d 388, 392 (5th Cir. 2006). The

moving party bears the initial burden of demonstrating the absence of a genuine issue of material

fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323, 106 S. Ct. 2548 (1986). If the moving party

meets its burden, the burden shifts to the non-moving party to set forth specific facts showing a

genuine issue for trial. Fed. R. Civ. P. 56(e). The court must view the evidence in the light most

favorable to the non-movant and draw all justifiable inferences in favor of the non-movant. Env’t

Conservation Org. v. City of Dallas, 529 F.3d 519, 524 (5th Cir. 2008).

                                          III. ANALYSIS

       Santibanez asserts two claims—a premises liability claim and a gross negligence claim.

Dkt. 1-2. Wal-Mart moves for summary judgment on both claims. Dkt. 19. The court will

consider each claim in seriatim.

A.     Premises Liability

       Under Texas law, to establish a premises liability claim in this type of case, the plaintiff

must show that (1) the defendant had actual or constructive knowledge of some condition on the

premises; (2) the condition posed an unreasonable risk of harm; (3) the defendant did not exercise
                                                  2
reasonable care to reduce or eliminate the unreasonable risk of harm; and (4) the defendant’s

failure to use reasonable care proximately caused the plaintiff’s injuries. See CMH Homes, Inc. v.

Daenan, 15 SW.3d 97, 99 (Tex. 2000). Wal-Mart has provided deposition testimony indicating

that neither the plaintiff nor her witnesses had any indication that Wal-Mart knew about the

substance that Santibanez contends caused her to slip and fall. See Dkt. 19 & Exs. Santibanez has

not come forward with any evidence indicating that there is an issue of material fact indicating that

Wal-Mart had actual or constructive knowledge of the condition. Cf. Wal-Mart Stores, Inc. v.

Reece, 81 S.W.3d 812, 817 (Tex. 2002) (finding that the plaintiff failed to show a spill had “existed

long enough to give Wal-Mart a reasonable opportunity to discovery and rectify it, or to warn

about it”). Because Santibanez has not met her burden of establishing an issue of material fact

supporting her claim, Wal-Mart’s motion for summary judgment on the premises liability claim is

GRANTED.

B.     Gross Negligence

       Santibanez also asserts a gross negligence claim. Dkt. 1-2. To recover under a gross

negligence theory, Santibanez must show that:

               (1) viewed objectively from the actor’s standpoint, the act or omission . . .
               involve[d] an extreme degree of risk, considering the probability and
               magnitude of the potential harm to others, and (2) the actor [had] actual,
               subjective awareness of the risk involved, but nevertheless proceed[ed] in
               conscious indifference to the rights, safety, or welfare of others.

Mobil Oil Corp. v. Ellender, 968 S.W.2d 917, 921 (Tex. 1998). “Evidence of simple negligence

is not enough to prove either the objective or subjective elements of gross negligence.” Id. Under

the first prong, “extreme risk” requires a showing of “the likelihood of serious injury to the

plaintiff.” Id. In addition, “the situation must be such that the act would reasonably be thought to

be highly dangerous.” Wal-Mart Stores, Inc. v. Alexander, 868 S.W.2d 322, 326 (Tex. 1994)
                                                 3
(citing Williams v. Steves Indus., Inc., 699 S.W.2d 570, 573 (Tex. 1985)). The second prong

“requires that the defendant knew about the risk, but that the defendant’s acts or omissions

demonstrated indifference to the consequences of its acts.” U-Haul Int’l, Inc. v. Waldrip, 380

S.W.3d 118, 137 (Tex. 2012).

       Here, as noted above, Wal-Mart provides some evidence indicating that it did not know

about the risk, and Santibanez provides no evidence indicating that Wal-Mart did know about it.

Thus, she has not met her summary judgment burden of demonstrating an issue of material fact as

to each element of a gross negligence claim. Accordingly, Wal-Mart’s motion for summary

judgment on Santibanez’s gross negligence claim is GRANTED.

                                       IV. CONCLUSION

       Because Wal-Mart has met its burden of demonstrating an absence of an issue of material

fact and Santibanez has not met her burden of demonstrating there is an issue of material fact to

support her claims, Wal-Mart’s motion for summary judgment (Dkt. 19) is GRANTED. The

claims Santibanez brings against Wal-Mart are hereby DISMISSED WITH PREJUDICE. The

court will enter a final judgment concurrently with this memorandum opinion and order.

       Signed at Houston, Texas on June 21, 2021.




                                            _________________________________
                                                       Gray H. Miller
                                               Senior United States District Judge




                                               4
